Citation Nr: 1426304	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to August 8, 2005 for the grant of service connection for coronary artery disease (CAD).    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel






INTRODUCTION

The Veteran served on active duty from July 1972 to October 1975.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the rating decision, the RO granted service connection for CAD as secondary to service-connected chronic glomerulonephritis.  The RO assigned an initial 60 percent rating, effective August 8, 2005, the date on which the RO received the Veteran's claim for service connection for CAD.  

The Veteran disagreed with the effective date assigned, asserting in his Notice of Disagreement (NOD) that the proper effective date should be the date that he was first treated for CAD sometime in 2002.  The Veteran timely appealed the earlier effective date issue to the Board.  

In a January 2010 rating decision, the RO proposed to sever service connection for CAD.  In a July 2010 rating decision, the RO severed service connection for CAD, effective September 1, 2010.  

In a June 2013 decision, the Board dismissed the claim to an earlier effective date due to the severance of the award of service connection.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) which remanded the issue to the Board pursuant to a Joint Motion filed by the parties to the matter.  The Joint Motion directed the Board to address the merits of the earlier effective date claim on appeal inasmuch as the record indicates that, contrary to the July 2010 rating decision, the service connection finding for CAD had not been severed ultimately.  As such, the Board will address the merits of the claim below.  

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has not been added to the record since the November 2011 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).   

FINDINGS OF FACT

1.  On August 8, 2005, VA received the Veteran's claim to service connection for CAD.  

2.  Prior to August 8, 2005, no correspondence was received that expressed an intent to claim service connection for a heart disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 8, 2005, for the grant of service connection for CAD, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied by way of letters to the Veteran dated between January 2006 and May 2009 which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim on appeal was readjudicated in the November 2011 SSOC of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA has obtained the Veteran's STRs, and medical records relevant to his claim.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  VA afforded the Veteran the opportunity to give testimony before the Board.  Moreover, VA afforded the Veteran VA compensation examinations into the nature and severity of his CAD.   As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim for an Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than August 8, 2005 for the grant of service connection for CAD.  Specifically, he claims entitlement to an effective date in 2002, when his CAD was first diagnosed.  He asserts that the existence in the claims file of the diagnosed CAD should determine the appropriate effective date.       

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Mere presence of evidence in the record of the existence of a disability does not establish an intent to seek service connection.  To establish a claim, the Veteran must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35   (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra. 

As the Veteran has asserted, the record clearly establishes that he was diagnosed with CAD in late 2002, and received VA treatment for the CAD in early 2003.  Based on evidence of record of the relationship between the CAD and the service-connected glomerulonephritis, the date of diagnosis of CAD was likely the date entitlement arose - i.e., in late 2002.  38 C.F.R. § 3.310.  However, the controlling date in this matter is the date of claim for service connection on August 8, 2005.  That is the "later" date.  The law is clear that effective dates for service connection based on an original claim are not based on the date the condition began and cannot be any earlier than date of receipt of claim. See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

A review of the record reveals no claim to service connection for CAD prior to that received on August 8, 2005.  That date is, therefore, the proper assigned effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.     
 
The Board notes that it has closely considered the representative's argument that an effective date one year prior to the date of claim is warranted.  Under 38 C.F.R. 
§ 3.400(o)(2), an effective date of up to one year prior to a claim for increased rating may be assigned where evidence indicates an increase in severity of the disorder during that one year period.  This authority is not applicable in this claim, however - the August 8, 2005 service connection claim for CAD was not a claim for increased rating.  Though the Veteran claimed an increased rating for glomerulonephritis on August 8, 2005, his claim regarding CAD was clearly a separate claim, and one for service connection rather than increased rating.  As demonstrated by the record, and by the Joint Motion, the service connection finding for CAD is a separate and distinct service connection finding from the one for glomerulonephritis.  Hence, the claim regarding CAD cannot be regarded as one for increased rating, and 38 C.F.R. § 3.400(o)(2) cannot be utilized here to assign and earlier effective date.  

As the preponderance of the evidence is against the Veteran's claim to an earlier effective date, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to an effective date earlier than August 8, 2005, for the grant of service connection for CAD is denied.    



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


